                 Case 3:20-cv-01705-AC             Document 1   Filed 10/02/20   Page 1 of 4




Lloyd Bernstein, OSB #002030
E-mail: lloyd.bernstein@bullivant.com
Richard Williams, OSB #144638
E-mail: richard.williams@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street, Suite 800
Portland, Oregon 97204-4022
Telephone: 503.228.6351
Facsimile: 503.295.0915
Attorneys for Defendant
The Cincinnati Insurance Company



                                     UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                            PORTLAND DIVISION


GOOD GEORGE LLC, an Oregon limited                                           Civil No.: 3:20-cv-01705
liability company,
                                                           NOTICE OF REMOVAL
                                      Plaintiff,
                                                           PURSUANT TO 28 U.S.C. §§ 1441 AND
            v.                                             1446

THE CINCINNATI INSURANCE                                   MULTNOMAH COUNTY CIRCUIT
COMPANY, an Ohio corporation,                              COURT NO. 20CV30519

                                      Defendant.


            Defendant The Cincinnati Insurance Company (“Cincinnati”) submits this Notice of

Removal pursuant to 28 U.S.C. §§ 1441 and 1446(a) for the purpose of removing the above-

entitled action from the Circuit Court of the State of Oregon for the County of Multnomah

(“Multnomah County Circuit Court”) to the United States District Court for the District of

Oregon, and states in support of this removal as follows.


 Bullivant|Houser|Bailey PC
                                                                            NOTICE OF REMOVAL
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                             Page 1
 Telephone: 503.228.6351
                 Case 3:20-cv-01705-AC      Document 1      Filed 10/02/20     Page 2 of 4




                                     I. ENTITLEMENT TO REMOVAL

            On or about September 3, 2020, Cincinnati was served with copies of Summons and

Complaint in an action filed by plaintiff Good George LLC (“Plaintiff”), entitled Good

George LLC v. The Cincinnati Insurance Company, Case No.: 20CV30519, filed in

Multnomah County Circuit Court (the “Complaint”). To Cincinnati’s knowledge, no

further proceedings have occurred in this action. This Notice of Removal is filed within

thirty days after Cincinnati received service of the Complaint, as required by 28 U.S.C. §

1446(b).

            This is a civil action of which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332, and is one which may be removed to this Court by Cincinnati pursuant to

the provisions of 28 U.S.C. § 1441, in that it is a civil action between citizens of different

states, and the matter in controversy exceeds the sum of $75,000.00, exclusive of interest

and costs.

            As alleged in the Complaint, Plaintiff is an Oregon limited liability company with its

principal place of business in Portland, Oregon. See Complaint at ¶ 1. As a limited liability

company, the Plaintiff is considered a citizen of every state in which its owners or members

are citizens. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

According to the publicly available information on the Oregon Secretary of State website and

on information and belief, Plaintiff’s members are James Brunberg and Kevin Cradock. On

information and belief, both James Brunberg and Kevin Cradock are citizens of and

domiciled in the State of Oregon. Thus, on information and belief, Plaintiff is a citizen of the

State of Oregon.


 Bullivant|Houser|Bailey PC
                                                                          NOTICE OF REMOVAL
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                           Page 2
 Telephone: 503.228.6351
                 Case 3:20-cv-01705-AC      Document 1      Filed 10/02/20     Page 3 of 4




            Cincinnati is now, and at all times referred to in the Complaint, a citizen of the State

of Ohio with its principal place of business in the State of Ohio. Therefore, the parties satisfy

the requirements for diversity of citizenship under 28 U.S.C. § 1332.

            Under 28 U.S.C. § 1332(a), diversity subject matter jurisdiction requires that the

matter in controversy “exceed[] the sum or value of $75,000, exclusive of interest and costs.”

28 U.S.C.A. § 1332(a). This requirement is met. A notice of removal “need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold,”

Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014), and if contested, a

court will determine whether the threshold is met by a preponderance of the evidence. Id. at

88; see also Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018). In

declaratory relief actions, “the amount in controversy is measured by the value of the object

of the litigation.” Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770, 775 (9th Cir. 2017)

(quoting Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)). Such value is

determined by “the pecuniary result to either party which the judgment would directly

produce.” Id. (quotation marks and citation omitted). Here, the Complaint states that

Plaintiff’s claims amount to $500,000 in value. See Complaint at ¶¶ 43 and 44; see also

Complaint’s Prayer for Relief at ¶ 1.

            Under 28 U.S.C. § 1441, this Court is the appropriate forum in which to file this

Notice of Removal because the United States District Court for the District of Oregon,

Portland Division is the federal judicial district embracing Multnomah County, Oregon, the

county in which the underlying action was filed.




 Bullivant|Houser|Bailey PC
                                                                          NOTICE OF REMOVAL
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                           Page 3
 Telephone: 503.228.6351
                 Case 3:20-cv-01705-AC       Document 1   Filed 10/02/20    Page 4 of 4




                                       II. PROCESS AND PLEADINGS

            A copy of all process, pleadings, and orders served on Cincinnati in the underlying

action are attached to this Notice of Removal as Exhibit A, as required by 28 U.S.C. § 1446(a).

                                III. FILING IN OREGON MULTNOMAH COUNTY
                                                CIRCUIT COURT

            Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of Removal

will be promptly given to all adverse parties and shall be filed with the clerk of the Multnomah

County Circuit Court.

            WHEREFORE, Cincinnati respectfully requests that this action be removed to and

proceed hereafter in this Court, and that no further proceedings be had in Multnomah County

Circuit Court.

            DATED: October 2, 2020


                                                 BULLIVANT HOUSER BAILEY PC



                                                 By s/ Lloyd Bernstein
                                                    Lloyd Bernstein, OSB #002030
                                                    Richard Williams, OSB #144638
                                                    Telephone: 503.228.6351
                                                    Attorneys for Defendant
                                                    The Cincinnati Insurance Company
4852-7921-8125.1 03026/00321




 Bullivant|Houser|Bailey PC
                                                                        NOTICE OF REMOVAL
 One SW Columbia Street, Suite 800
 Portland, Oregon 97204-4022                                                         Page 4
 Telephone: 503.228.6351
